REYNOLDS, J.
This is a suit upon a contract of life insurance.
The plaintiff alleged that defendant issued, on October 24, 1927, its policy of insurance on the life of Rubin Simmons, and thereby promised, in consideration of certain premiums, paid and thereafter to be paid, to pay to plaintiff $500 at his death, if he died more than nine calendar months thereafter or three-fourths of that amount if he died after nine calendar months and within one year from the issuance of the policy.
She also alleged that Rubin Simmons died on October 2, 1928, and that she was his aunt, that she had duly furnished defendant with proof of the death of the insured, and that it had refused payment of $375 owing on the policy notwithstanding amicable demand.
The prayer was for judgment for $375 with legal interest thereon from judicial demand.
The defendant filed an exception of no right and no cause of action, and after trial the exception was overruled.
Thereupon defendant. answered, setting up several defenses, all of which, except one, namely, that it was not alleged or proved that plaintiff had any insurable interest in the life of the insured, were abandoned on trial and are not urged in this court.
On these issues the case was tried and there was judgment in favor of the plaintiff as prayed for and the defendant appealed.
OPINION
EXCEPTION OF NO CAUSE OF ACTION
The exception was based upon the theory that in an action upon a life insurance policy it is necessary, in order to show a right of action, for the plaintiff to allege facts tending to show that she had an insurable interest in the life of the insured, and that an allegation that the insured was the nephew of the plaintiff is insufficient to show such interest.
Where one insures his life for the benefit of another, it is not necessary, in an action on the policy, for the beneficiary to allege that he had an insurable interest in the 'life of the insured.
37 Corpus Juris, page 608, paragraph 396.